DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response to Official Action
The response filed on March 29, 2021 has been entered and made of record. Claims 34-63 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
Applicant’s arguments, filed on 03/29/2021, have been fully considered but they are not persuasive.
Applicant argues, on pages 12-14 of Applicant’s Response, that Ho does not disclose encoding sets of 3D video components of a 3D video format in a view- or layer-based structured bitstream, said 3D video components being assigned to views or layers, one or more views or layers being capable of being used as a reference for at least one other view or layer to exploit redundancy there between.
However, Examiner respectfully disagrees. Paragraph 0002 of Ho recites: “The present invention relates to a method and device for generating a depth image using a reference image, a method for encoding/decoding the depth image, an encoder/decoder for the same, and a recording medium recording an image generated using the method.  More particularly, the present invention relates to a method and device for generating a depth image, a method for encoding/decoding the depth image, an encoder/decoder for the same, and a recording medium recording an image generated by the method, which are related to a depth image encoding method that can effectively reduce a bit generation rate using a reference image obtained by at 
Figure 5 of Ho shows a process of changing the order. See for example, paragraphs 0048-49 describing when the left viewpoint image 300 is used as the reference image, if the right viewpoint image 310 is used as another reference image, it is very easy to fill pixel values of the holes that are generated at the left side of the depth image 305. The reason is because the pixel values of the holes can be predicted from the right viewpoint image 310. Accordingly, the method of removing holes is performed as shown in FIG. 5. In a first step, holes are generated at one side of a depth image 325 that is generated using a reference image 320 at the specific viewpoint. Then, in a second step, the holes of the depth image 325 are removed using a reference image 330 at another viewpoint. Further, as Figure 6 and paragraph 0050 show, it is possible to generate the depth image in the specific viewing direction according to the embodiment of the invention (S120). The depth image may be used as an additional reference image when images at a viewpoint P and a viewpoint B are encoded, as shown in FIG. 6.
Applicant argues, on page 14-16 of Applicant’s Response, that Ho does not disclose arranging the sets of encoded 3D video components in the view- or layer-based structured bitstream in a first order that is based on the 3D video format of the 3D video components.
However, Examiner respectfully disagrees. Figure 5 of Ho shows a process of changing the order. See for example, paragraphs 0048-49 describing when the left viewpoint image 300 is used as the reference image, if the right viewpoint image 310 is used as another reference image, it is very easy to fill pixel values of the holes that are generated at the left side of the depth image 305. The reason is because the pixel values of the holes can be predicted from the right viewpoint image 310. Accordingly, the method of removing holes is performed as shown in FIG. 5. In a first step, holes are generated at one side of a depth image 325 that is generated using a reference image 320 at the specific viewpoint. Then, in a second step, the holes of the 
Applicant argues, on page 16 of Applicant’s Response, that Ho does not disclose encoding of signaling information of the view- or layer-based structured bitstream, said signaling information indicating said first order.
However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the references are in the same field of video encoding and decoding.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the encoding of 3D video as taught by Ho with the signaling as taught by the secondary references. 
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425,208 USPQ 871,881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and 
“One cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references.” See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986); In re Keller, 642 F.2d 413, 425 (CCPA 1981). Additionally, “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Applicant argues, on pages 16-18 of Applicant’s Response, that the combination of references does not disclose, nor suggest said signaling information indicating said first order; wherein said signaling information comprises a first syntax element indicating the 3D video format among at least.
However, Examiner respectfully disagrees. However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the references are in the same field of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the encoding of 3D video as taught by Ho, including multiple 3D video formats, with the signaling and 3D video format as taught by Klein Gunnewiek. 
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425,208 USPQ 871,881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
“One cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references.” See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986); In re Keller, 642 F.2d 413, 425 (CCPA 1981). Additionally, “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

Claims 34-47, 49-53, and 55-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al. (U.S. Pub. No. 2009/0103616 A1) (hereinafter “Ho”) in view of Klein Gunnewiek et al. (U.S. Pub. No. 2010/0195716 A1) (hereinafter “Klein Gunnewiek”).

Regarding Claim 34, Ho discloses a method [see para. 0002] comprising: 
encoding sets of 3D video components of a 3D video format in a view- or layer-based structured bitstream, said 3D video components being assigned to views or layers, one or more views or layers being capable of being used as a reference for at least one other view or layer to exploit redundancy there between [see para. 0002 describing encoding a reference/texture image (i.e., a 2D image) and a depth image and see paras. 0005-08 describing the 3D video as multi-view plus a depth image and see fig. 9 and para. 0069 describing a bit stream input]; 
arranging the sets of encoded 3D video components in the view- or layer-based structured bitstream in a first order that is based on the 3D video format of the 3D video components [see para. 0006 describing multi-view coding plus a depth image and where a texture image (is acquired through a multi-view camera; also describing the order of I, B, and P frames: ‘when a depth image is encoded using the motion vectors of the texture image’ and see fig. 6 showing the order of the frames]; and 
encoding of signaling information of the view- or layer-based structured bitstream [see para. 0002 describing encoding a reference/texture image (i.e., a 2D image) and a depth image and see paras. 0005-08 describing the 3D video as multi-view plus a depth image].
Ho does not explicitly disclose said signaling information indicating said first order, wherein said signaling information comprises a first syntax element indicating the 3D video format among at least: a first 3D video format comprising a 2D video and corresponding depth components, and a second 3D format comprising 2D video, corresponding depth components, 2D occlusion video component and corresponding depth occlusion video component.
Klein Gunnewiek in a same or similar endeavor teaches said signaling information indicating said first order [see figs. 6-8 and paras. 0020-21, 0034, 0049-51, 0087-88, 0100-06] wherein said signaling information comprises a first syntax element indicating the 3D video format among at least: a first 3D video format comprising a 2D video and corresponding depth components, and a second 3D format comprising 2D video, corresponding depth components, 2D occlusion video component and corresponding depth occlusion video component [see figs. 6-8 and paras. 0100-06, 0148-69; and where Ho teaches the multiple 3D video formats above in paras. 0005-08].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 35, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Ho does not explicitly disclose wherein the signaling information further comprises: a 
Klein Gunnewiek in a same or similar endeavor teaches wherein the signaling information further comprises: a second syntax element indicating whether a first 3D video component of the set of 3D video components is present in the view- or layer-based structured bitstream [see figs. 6-8 and paras. 0100-06, 0148-69]; and a third syntax element indicating a first view or layer in the bitstream which corresponds to the first 3D video component of a set of 3D video components which is present in the view- or layer-based structured bitstream [see figs. 6-8 and paras. 0100-06, 0148-69].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 36, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 35, and are analyzed as previously discussed with that claim.
Ho does not explicitly disclose wherein the first 3D video component is a 2D video component of a set of 3D video components, a depth component corresponding to a 2D video component of a set of 3D video components, 2D occlusion video component of a set of 2D video components or a depth occlusion video component corresponding to an occlusion video component of a set of 3D video components.
[see figs. 6-8 and paras. 0020-21, 0034, 0049-51, 0087-88, 0100-06].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 37, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Ho does not explicitly disclose wherein the signaling information further comprises a fourth syntax element indicating whether the persistence of the indications provided by said first, second and/or third syntax elements is canceled.
Klein Gunnewiek in a same or similar endeavor teaches wherein the signaling information further comprises a fourth syntax element indicating whether the persistence of the indications provided by said first, second and/or third syntax elements is canceled [see figs. 6-8 and paras. 0100-06, 0148-69].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the [see Klein Gunnewiek para. 0019].

Regarding Claim 38, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Ho further discloses wherein the view- or layer-based structured bitstream is compliant with one or more a multi-view video coding extension or a scalable video coding extension of the International Organization for Standardization/International Electrotechnical Commission Moving Picture Experts Group-4 Part 10 Advanced Video Coding standard/International Telecommunication Union, Telecommunication Sector H.264 recommendation [see para. 0053].

Regarding Claims 39 and 42-43, all claim limitations are set forth in method form in Claims 34 and 37-38. Therefore similar grounds of rejection are used to reject Claims 39 and 42-43 as are used in the rejection for Claims 34 and 37-38 above, respectively. Further, Ho discloses an apparatus [see para. 0002].

Regarding Claims 40-41, all claim limitations are set forth in method form in Claims 35-36. Therefore similar grounds of rejection are used to reject Claims 40-41 as are used in the rejection for Claims 35-36 above, respectively. Further, Ho discloses an apparatus [see para. 0002].

Regarding Claims 44, 47, and 49, all claim limitations are set forth in Claims 34 and 37-38 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37-38 are applicable to Claims 44, 47, and 49. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device].

Regarding Claims 45-46, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 45-46. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device].

Regarding Claims 50, 53, and 55, all claim limitations are set forth in Claims 34 and 37-38 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37-38 are applicable to Claims 50, 53, and 55. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device].

Regarding Claims 51-52, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 51-52. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device].

Regarding Claims 56 and 59, all claim limitations are set forth in Claims 34 and 37 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37 are applicable to Claims 56 and 59. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device] and Klein Gunnewiek discloses a non-transitory processor readable medium having instructions stored [see para. 0159].

Regarding Claims 57-58, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 57-58. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Ho discloses a video decoding device [see fig. 9 and paras. 0002 and 0057 describing a decoding device] and Klein Gunnewiek discloses a non-transitory processor readable medium having instructions stored thereon to perform the method as described above [see para. 0159].

Regarding Claims 60 and 63, all claim limitations are set forth in method form in Claims 34 and 37. Therefore similar grounds of rejection are used to reject Claims 60 and 63 as are used in the rejection for Claims 34 and 37 above, respectively. Further, Klein Gunnewiek discloses a non-transitory processor readable medium having a video signal structure stored thereon to perform the method and described above [see para. 0159].

Regarding Claims 61-62, all claim limitations are set forth in method form in Claims 35-36. Therefore similar grounds of rejection are used to reject Claims 61-62 as are used in the rejection for Claims 35-36 above, respectively. Further, Klein Gunnewiek discloses a non-transitory processor readable medium having a video signal structure stored thereon to perform the method and described above [see para. 0159].

Claims 48 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Klein Gunnewiek in further view of Hannuksela et al. (U.S. Pub. No. 2008/0095228 A1) (hereinafter “Hannuksela”).

Regarding Claim 48, the combination of Ho and Klein Gunnewiek discloses all of the limitations of claim 44, and are analyzed as previously discussed with that claim.
Ho does not explicitly disclose wherein the signaling information is included in an SEI message.
Hannuksela in a same or similar endeavor teaches wherein the signaling information is included in an SEI message [see paras. 0011, 0046, 0049, 0051, and 0054].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Ho to add the teachings of Hannuksela as above in order to provide for the use of one or more signaling elements, such as syntax elements, in a scalably coded video bitstream [see Hannuksela para. 0024].

Regarding Claim 54, all claim limitations are set forth in method form in Claim 48. Therefore similar grounds of rejection are used to reject Claim 54 as are used in the rejection for Claim 48. Further, Ho discloses an apparatus [see para. 0002].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL D SECHSER/Examiner, Art Unit 2483                                                                                                                                                                                                        
/ZHUBING REN/Primary Examiner, Art Unit 2483